Response to Arguments
Applicant's arguments filed on 05/07/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Bontu does not disclose “both RSRP and RSRQ are used in combination” and “a first reference signal and a second reference signal are different types of reference signals) (Remarks, pages 10-12)
In response to applicant’s argument, the examiner respectfully disagrees. 
Bontu discloses that the measurements are triggered based on network defined events.  A list of such events is predefined in the standards, using reference signal received power (RSRP) and reference signal received quality (RSRQ) (See paragraph [0009]).  Further, Bontu discloses that a UE transmission can be scheduled to be received at multiple network nodes such that the received signals can be combined coherently to improve the received signal quality (See paragraph [0005].  Note that, the received signals are reference signal received power (RSRP) and reference signal received quality (RSRQ).  In other words, both RSRP and RSRQ are used in combination for the measurements.  The reference signal received power (RSRP) and the reference signal received quality (RSRQ) are different types of reference signals.
Regarding claims 14, 22 and 30 recite similar features of claim 1 are also rejected for the same reason set forth in claim 1.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        
/PETER CHEN/Primary Examiner, Art Unit 2462